Murphy, P. J. (dissenting).
While I am in agreement that defendant’s claims of error in connection with the tried counts are without merit, I think it clear that the court had no jurisdiction to adjudicate defendant guilty of criminal sale of a con*138trolled substance in the third degree. Although defendant purported to enter a plea to that offense in satisfaction of two possessory offenses for which he had been separately indictéd, the court was powerless to accept the plea because the offense to which defendant pleaded was not one for which he had been indicted. The subject indictment charged defendant with criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fifth degree, not the third degree sale offense to which he pleaded. The law is clear that in the absence of any applicable, constitutionally based exception (see, e.g., CPL 195.10) to the otherwise broad constitutional injunction that "No person shall be held to answer for a capital or otherwise infamous crime * * * unless on indictment of a grand jury” (NY Const, art I, § 6) and the People make no discernible claim that there is any such exception presently relevantthe defendant was powerless to waive indictment as he purported to by pleading to offenses for which he had not been indicted in satisfaction of offenses for which he had (see, People v Boston, 75 NY2d 585). The defendant could not confer, nor could the court assume in the absence of a duly voted Grand Jury indictment, jurisdiction for the defendant’s trial and punishment. And, because acceptance of the plea to the offense for which defendant had not been indicted and, indeed, for which he had not been charged, even by information (cf., People v Boston, supra), violated not only the personal right of the defendant to Grand Jury indictment, but the concomitant " 'public fundamental right,’ [to Grand Jury indictment] which is the basis of jurisdiction to try and punish an individual” (People v Boston, supra, at 587, quoting Matter of Simonson v Cahn, 27 NY2d 1, 3; People v Miles, 289 NY 360; People ex rel. Battista v Christian, 249 NY 314), the defect was unwaivable (People v Boston, supra, at 587), and required no preservation for its appellate address as a matter of law (supra, at 589, n 2).
While the majority states that the defendant’s reliance upon People v Boston, (supra) is misplaced and asserts that the facts at bar are clearly distinguishable, it wholly fails to draw any distinction removing this case from Boston’s control. Although the majority suggests that in Boston the indictment was invalid, one has only to glance at the decision to ascertain that there, as here, there was a perfectly valid indictment. Indeed, it was precisely because there was a valid indictment outstanding that the court was without jurisdiction to accept the defendant’s plea to the subsequently added, unincluded charge.
*139Nor, contrary to the majority, is there any intelligible distinction to be drawn by reason of the circumstance that in Boston the defendant pleaded to a count interposed by means of superior court information. Indeed, that count was consolidated with the existing, valid Grand Jury indictment in Boston prior to the defendant’s plea (75 NY2d, supra, at 587). The present situation is thus, if anything, even more offensive, since here the defendant was never formally charged, by information or any other instrument, with commission of the unindicted offense to which he pleaded, and there was never even an attempt to join the unindicted offense in the indictment. Thus, when all is said and done, none of the distinctions upon which the majority would rely, undermines the validity of the essential observation that here, as in Boston, the defendant, subsequent to the filing of a valid indictment, purported to satisfy the indictment by pleading to an unincluded, and otherwise improperly interposed count.
The case of People v Ford (62 NY2d 275), so heavily relied upon by the majority, antedates Boston (supra), and, to the extent that the two decisions are not reconcilable in their articulation of the extent of the jurisdictional limitation imposed by article I (§ 6) of New York’s Constitution, it would seem elementary that the more recent holding is the one which should be applied. It should be noted, however, that there is at least one respect in which Ford is distinguishable from the present situation, and, indeed, from Boston. Ford did not involve a conviction based upon plea. Rather, the issue in Ford was whether the court had jurisdiction to enter a judgment convicting the defendant upon a count which had been improperly submitted to the jury. The Court held that the submission, while undoubtedly erroneous, did not affect the jurisdiction of the court ultimately to impose judgment in accordance with the jury’s verdict convicting the defendant of the erroneously submitted charge and, accordingly, that if the error was to be reached as a matter of law it had to be preserved by timely objection. As no such objection had been made, Ford’s conviction was permitted to stand. Here, in distinction to Ford, no action of any jury, either Grand or petit, was involved in determining the offense for which the defendant was ultimately held accountable; the present defendant simply pleaded guilty to an offense not contained in the indictment he was held to *140answer and not charged by any other permissible instrument.1 This constituted a constitutionally impermissible exclusion of the public from the adjudicative process. It is this absolute and completely unsanctioned abridgment of the public’s mandated role in determining the offense to which a defendant answers, that impairs the jurisdiction of the court. The undoing of the present plea, if Boston were followed, would then not be principally for the defendant’s benefit,2 but rather to vindicate the important public prerogative which it is the purpose of article I (§ 6) of the State Constitution to safeguard.
Finally, the cases cited by the majority in support of its implicit contention that it is constitutionally inoffensive for a defendant to waive indictment, by pleading, in circumstances such as those here obtaining, to an offense not contained in the indictment, simply do not stand for that proposition. People v Martinez (81 NY2d 810) merely cites People v Foster (19 NY2d 150) in the course of addressing an issue unrelated to the one at bar, and Foster, although permitting a plea to a nonexistent crime, does so in a context in which the presently raised constitutional limitation upon acceptance of such a plea was not litigated. Accordingly, the judgment of the Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered May 11, 1993, convicting defendant, after a jury trial, of two counts of attempted aggravated assault upon a police officer or peace officer, criminal possession of a weapon in the third degree and criminal possession of a controlled substance in the seventh degree, and also convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him to concurrent terms of 71/2 to 15 years on the assault counts, to 7 years on the weapons possession count, 1 year on the narcotics possession count, and a term of 41/2 to 9 years on the sale count, the last to be served consecutive to the concurrent terms imposed on the other counts, should be modified, the conviction for criminal sale of a controlled substance in the third degree vacated and the matter remanded for further proceedings.
Wallach and Asch, JJ., concur with Tom, J.; Murphy, P. J., *141and Rosenberger, J., dissent in a separate opinion by Murphy, P. J.
Judgment, Supreme Court, Bronx County, rendered May 11, 1993, affirmed.

. Indeed, as the majority is at pains to emphasize, defendant received a substantial benefit from the plea.